DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Betzig et al (US 2016/0195705) in view of Keller et al (US 2015/0098126).
 As to claim 1, Betzig et al disclose (fig. 1) an arrangement for light sheet microscopy (100) comprising: a specimen plane (106) for arranging a specimen (107); an illumination apparatus (laser) comprising: a light source (laser); and an illumination optical unit (102); for illuminating (fig. 13B) a first stripe (Al) of the specimen (1308) and for exciting (excitation beam) fluorescence radiation (fluorescence light) in this first stripe (Al) of the specimen (1308), (see paragraph [0091]); (fig. 1) a sensor (110) configured to detect the fluorescence radiation (fluorescence light); an imaging optical unit (112) configured to image the fluorescence radiation (fluorescence light) from the first stripe (Al) of the specimen (107) into a detection plane (106) of the sensor (110); and a detection axis (detection beam exiting tube lens 112) that forms an angle with the first light sheet (light sheet 108) from an angle range of 70° to 110° (80 degrees), (see paragraph [0087]) wherein (fig. 1) the illumination apparatus (laser) is configured to produce at least one further light sheet (light sheets 108) that is arranged parallel 
As to claim 2, Betzig et al disclose (fig. 13B) the arrangement for light sheet microscopy (100) wherein the detection apparatus (1302) further comprises: a first detection plane (Al) that is assigned to the first light sheet (light sheet 108); and a further detection plane (Bl) that is assigned to the further light sheet (light sheets 108); the detection apparatus (1302) being configured for simultaneous (simultaneous) congruent coverage of a first focal plane (Al) of the first light sheet (light sheet 108) with the first detection plane (Al) and of a further focal plane of the further light sheet (light sheets 108) with a further detection plane (focal plane), (paragraphs [0089], [0090], [0091]).
As to claim 3, Betzig et al disclose (fig. 1) the arrangement for light sheet microscopy (100) wherein the fluorescence radiation (fluorescence light) excited (excited) by the first light sheet (light sheet 108) and the fluorescence radiation (fluorescence light) excited (excited) by the further light sheet (light sheets 108) arranged in parallel (parallel) are not superposed on one another in the detection direction (detection light path); and wherein a separate sensor position (different locations) of the sensor (110) is assigned in each case to the first light sheet (light sheet 108) and the further light sheet (light sheets 108), (paragraphs [0065], [0066]).
As to claim 4, Betzig et al disclose (fig. 1) the arrangement for light sheet microscopy (100) wherein the detection apparatus (110) further comprises at least one component (104) selected from the group consisting of: a means for structured illumination (SI, structured illumination), (paragraphs [0065], [0092]).
As to claim 5, Betzig et al disclose (fig. 18A) the arrangement for light sheet microscopy (100) as wherein the detection apparatus (110) further comprises a phase element (1808) in a detection beam path (detection light path), (paragraph [0125]).
As to claim 6, Betzig et al disclose (fig. 1) the arrangement for light sheet microscopy (100) wherein the imaging optical unit (B) comprises: an objective (104); and a phase grating (112) that is arranged between the objective (104) and the sensor (110), (paragraph [0065]).
As to claim 7, Betzig et al disclose (fig. 36) the arrangement for light sheet microscopy (100) further comprising: a spatial light modulator (3610) with a phase function in a spatial domain, (paragraph [0220]).
As to claim 8, Betzig et al disclose the arrangement for light sheet microscopy (100) wherein the sensor (110) of the detection apparatus is configured so that a first sensor region (106) is assigned to the first light sheet (light sheet 108) and a further sensor region (106) is assigned to the further light sheet (light sheets 108), said further sensor region (106) being arranged relative to the first sensor region (106) in a manner displaced along the detection axis (detection light path), (paragraphs [0065], [0066]).
As to claim 9, Betzig et al disclose (fig. 1) the arrangement for light sheet microscopy (100) wherein the detection apparatus (110) further comprises imaginable on the sensor (110) by optical means (112), (paragraphs [0065], [0066]).
As to claim 10, Betzig et al disclose (fig. 1) the arrangement for light sheet microscopy wherein the detection apparatus (3600) further comprises: a microlens array (lenses) arranged between an objective (3614) of the imaging optical unit (3600) and the sensor (3626); the microlens array (lenses) comprising: a first microlens (lenses) of a first type with a 
As to claim 11, Betzig et al disclose (fig. 36) the arrangement for light sheet microscopy wherein the detection apparatus (3626) further comprises: a beam splitter (BS) in a detection beam path (detection light path), said beam splitter (BS) being arranged in such a way that it divides the detection beam path (detection light path), and a first focal plane (image plane) assigned to the first light sheet (light sheet) and a further focal plane (image plane) assigned to a further light sheet (light sheet) are imaged next to one another on the sensor (3626), (paragraph [0220]).
As to claim 12, Betzig et al disclose (fig. 1) the arrangement for the light sheet microscopy (100) wherein the arrangement is configured to carry out a volume scan of the specimen (107), (paragraphs [0065], [0066]).
As to claim 13, Betzig et al disclose (fig. 18A) the arrangement for light sheet microscopy (1800) further comprising: for carrying out a relative movement between the light sheets (light sheets) and the specimen (1840) along an axis parallel to the specimen plane (image plane) to an object carrier (1832), (paragraph [0118]).
As to claim 14, Betzig et al disclose (fig. 18A) the arrangement for light sheet microscopy (1800) further comprising: for carrying out a relative movement between the 
As to claim 15, Betzig et al disclose (fig. 18A) the arrangement for light sheet microscopy (1800) further comprising: a means (1806, 1814) for carrying out a relative movement between the light sheets (light sheets) and the specimen (1840) along an axis perpendicular to the specimen plane (image plane) and to an object carrier (1832), (paragraph [0118]).
As to claim 16, Betzig et al disclose (fig. 2) the arrangement for the light sheet microscopy (1800) wherein the first light sheet (light sheet) and the further light sheet (light sheet) are based on Gaussian beams (Gaussian beam), (paragraph [0068]).
As to claim 17, Betzig et al disclose (fig. 2) the arrangement for light sheet microscopy (1800) wherein a length of the first light sheet (light sheet) of the further light sheet (light sheet) is matched to a thickness of the specimen (specimen), (paragraph [0068]).
As to claim 18, Betzig et al disclose (fig. 1) a method for light sheet microscopy (100) comprising: illuminating a specimen (107); (fig. 13B) wherein a proximal end (front end of A2) of the first light sheet (A2 or 108) is disposed in the illumination direction from a proximal end (front end of B1) of the at least one further light sheet (B1 or 108); utilizing the at least two light sheets (light sheets) to produce fluorescence radiation (fluorescence light), (paragraphs [0065], [0066]) in the (fig. 13B) respective stripes (Al) in the specimen (1308); imaging said fluorescence radiation (fluorescence light) by an imaging optical unit (112) in a focal plane (106) and detecting the imaged fluorescence radiation (fluorescence light) by a sensor (110), wherein a focal plane (106) of the at least two light sheet (light sheets) is brought into correspondence with a detection plane of the respective light sheet (light sheets) for detecting the fluorescence 
As to claim 19, Betzig et al disclose (fig. 1) a method for light sheet microscopy (100) comprising: utilizing the arrangement for light sheet microscopy (100) to perform steps
comprising: illuminating a specimen (107) by at least two light sheets (light sheets) that are arranged in parallel (parallel) to one another and perpendicular to a detection axis (detection light path), but which are displaced in relation to one another in a detection direction along the detection axis (detection light path) and in the illumination direction; utilizing the at least .
Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive. The applicant states that Betzig et al does not disclose the newly amended claim language; “a proximal end of the first light sheet is displaced in the illumination direction from a proximal end of the at least one further light sheet.” The applicant further states that Betzig illustrate and describe, light sheets Al-E4 are parallel to one another and are displaced in the detection direction (i.e., the x-axis). But light sheets A1-E4 are not displaced relative to one another in the y-axis (i.e., the illumination direction) and in fact begin and end at the exact same point. However, the examiner is not persuaded and disagrees with the position of the applicant.  
  	US 2016/0195705 to Betzig et al illustrate in figure 13B, “a proximal end (front end of light sheet A1) of the first light sheet (A1) is displaced in the illumination direction from a proximal end (front end of light sheet B1) of the at least one further light sheet (B1)”, (paragraphs [0090]-[0091]). Nowhere in the claim language is there any mentioning that the y-.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878